Citation Nr: 1110450	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, status post L4-5 laminectomy.

2.  Entitlement to an initial rating in excess of 20 percent for left leg radiculopathy.
 

REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from May 1975 to November 1979, the Army National Guard from March 1988 to June 1988, the Army between August 1989 and March 2000, and the Army Reserves between December 2001 and August 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Reno, Nevada Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for degenerative disc disease of the lumbar spine, status post laminectomy L4-L5 and assigned a 10 percent initial evaluation, effective September 12, 2007.  The rating decision also granted service connection for left leg radiculopathy and assigned a 10 percent initial evaluation, effective September 12, 2007.  In an April 2009 supplemental statement of the case rating decision, the RO increased the evaluation for the Veteran's left leg radiculopathy to 20 percent, effective September 12, 2007.

In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to an initial rating in excess of 20 percent for left leg radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected degenerative disc disease of the lumbar spine, status post L4-5 laminectomy, has been manifested by complaints of pain, and has not been shown by competent clinical, or competent and credible lay, evidence of record to have resulted in forward flexion of less than 75 degrees, or a combined thoracolumbar range of motion of less than 120 degrees, with demonstration of no ankylosis, or abnormal gait due to guarding, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, status post L4-5 laminectomy, have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.

In the present case, the July 2008, rating decision granted the Veteran's claim of entitlement to service connection for a low back disability, and such claim is now substantiated.  As such, his filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b) (3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  In this regard, an April 2009 Statement of the Case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) criteria for evaluating spinal disabilities, and included a description of the rating formulas under the applicable diagnostic codes.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher evaluation for his service-connected low back disability.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private and VA treatment records, and a VA examination report. Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran was afforded a VA examination in September 2009. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, because the examiner elicited substantial information regarding the Veteran's medical history and symptoms and completed objective examinations of him which provided information relevant to the Diagnostic Code rating criteria.  Although the Veteran's claims folder was not available to the examiner for review, it is clear that the examiner considered the Veteran's medical history consistent with that of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet App 505 (2009).

The rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology; such a result would overcompensate him or her for the actual impairment of earning capacity.  See 38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App 259 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome is evaluated under the General Rating Formula.  A 10 percent rating will be will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, at Note (1) (2010).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Legal Analysis

The Veteran asserts that an evaluation in excess of 10 percent is warranted for his service-connected low back disability.  At the outset, the Board observes that service connection for the disability at issue has been established effective from September 12, 2007. 

In a March 2009 statement, T.R., M.D., a private physician indicated that the Veteran's back pain incapacitates him, at times, for a period of time and also impacted his range of motion. 

In a statement dated in March 2009, C.S., a private licensed social worker (LSCW), reported that she had met with the Veteran since September 2008.  It was indicated that she observed the Veteran to be in great pain, and to have difficulty walking, upon his arrival after the 2-hour drive to the clinic.  The Veteran was described as being bent over, sometimes parallel to the floor while walking, and with a cane.  It was indicated that the Veteran was unable to attend therapy for his posttraumatic stress disorder more than once a month because the two-hour drive to the clinic caused extreme back pain, which also caused the Veteran to be bedridden for at least a week after the drive.  It was stated that the Veteran had called to cancel his appointment on two occasions, October 31, 2008 and December 15, 2008, because he was bedridden due to back pain.  

An April 2009 private medical record shows that the Veteran reported a history of severe back pain, with significant worsening during the past 6 to 12 months.  He reported that he was unable to do much in the way of physical activity (including physical work at home) and walked with significant abnormality and pain and used a cane.  On physical examination, the Veteran was unable to stand fully extended.  He stood at about 75 degree flexion at the lumbosacral region which makes it difficult to walk. 

On VA examination in September 2009, the Veteran complained of bilateral lumbar pain, characterized as constant and moderate.  The Veteran reported that his "flare-ups" were greater than moderate and less than severe.  He reported that he was bedridden during flare-ups, except to go to the bathroom and to eat.  He stated that he was unable to walk more than a few yards, and used a cane, and used a wheelchair almost constantly, due to his low back disability.  He reported that he walked from the parking lot to his desk at work without a cane or wheelchair.  He reported that his symptoms were aggravated that current day due to the 4-hour car drive from his home to the VA.  

On physical examination, inspection of the spine revealed a normal posture and spine symmetry.  The examiner reported that the Veteran's gait was not normal and that he took few, very slow steps with a cane and presented to the appointment in a VA wheelchair. The examination report also shows that there were no abnormal spinal curvatures, including gibbus, kyphosis, list, lumbar flattening, scoliosis, reverse lordosis, or thoracolumbar ankylosis.  With respect to objective abnormalities of thoracic sacrospinalis, the examiner reported that there was no spasm, atrophy or weakness.  However, although the examiner reported that there was bilateral guarding, pain with motion, and tenderness, she also indicated that such symptomatology was not severe enough to be responsible for the Veteran's abnormal gait.  He had normal muscle tone with no muscle atrophy.

The examiner reported that she was not able to check lumbar flexion or extension because the Veteran reported that his balance was too poor to allow him to let go of his cane and demonstrate this movement.  He demonstrated very slight movement (approximately 5 degrees of flexion and 5 degrees of extension) when asked to demonstrate seated spinal flexion and extension.  Lateral flexion and rotation were tested with the Veteran seated.  

It was reported that his usual occupation was a private jet pilot, but that he was currently employed part-time as a security guard.  He indicated that he had lost an unspecified amount of time from work in the past 12 months because he had been unable to get out of bed because of low back and bilateral lower extremity disability.  The diagnosis was degenerative disc disease of the lumbar spine.

Given the above clinical findings, which do not establish that forward flexion of the Veteran's lumbar spine is limited to 60 degrees, or that the Veteran's combined range of motion of the thoracolumbar spine is not greater than 120 degrees, and which establishes that he does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the Board finds that an evaluation in excess of 10 percent is not warranted for the orthopedic manifestations of the service-connected low back disability, throughout the rating period on appeal, based on the general rating formula for disease or injury of the spine.

In making this determination, the Board notes that due to the Veteran's failure to cooperate during range of motion testing during his September 2009, VA has been unable to obtain information that would have been critical in adjudicating his low back claim.  In this regard, the Board observes that his failure to cooperate is equivalent to failing to report for the examination.  See 38 C.F.R. § 3.655 (2010).  In this regard, the Board observes that while the Veteran presented to the September 2009 VA examination in a wheelchair, and was unable to stand sufficient to permit range of motion testing of the lumbar spine, he reported at that time that he was able to walk from the parking lot to his desk at work without a wheelchair.  Further, as the examiner documented the Veteran's failure to perform full range of range of motion testing, the limited findings of record pertaining to range of the lower extremities are deemed unreliable and therefore inadequate.  Therefore, given the Veteran's failure to cooperate during his September 2009 VA examination, VA is not required to take additional action to comply with the duty to assist.  See 38 C.F.R. § 3.159(c).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").  

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  In this case, the record reflects that the Veteran is in already in receipt of a separate evaluation for neurological abnormalities as a result of his service-connected low back disability.  

The Board notes that in addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes. The September 2009 VA examination report shows that the Veteran was diagnosed as having degenerative disc disease.   However, although a private licensed social worker, in March 2009, indicated that the Veteran experienced incapacitating episodes, she did not specifically indicate how often the Veteran experienced them. Further, there is no evidence of record that such examiner or any other examiner has prescribed bed rest for the Veteran at any time.  Likewise, although the Veteran's work manager indicated that the Veteran missed a number of days during 2008 as a result of back pain, she was unable to specifically provide the total number of days he missed.  Additionally, the September 2009 VA examination reports show that the examiner reported there were no incapacitating episodes of spine disease.  Therefore, in the absence of objective evidence that shows that the Veteran's degenerative disc disease is manifested by incapacitating episodes requiring prescribed bed rest, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board notes that the musculoskeletal nature of the disability requires consideration of additional functional impairment due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Here, the record reflects that the Veteran experiences pain as a result of his low back disability.  However, the Board finds that even with consideration under the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), that any pain that the Veteran experiences has already been fully contemplated in the presently assigned 10 percent rating, and that there has been no demonstration, by competent clinical evidence, of additional functional impairment to allow for assignment of a higher disability rating.  

The Board notes that the Veteran is competent to report symptoms which he experiences (i.e. complaints of pain), and the Board finds that he is credible in this regard.  As noted above, his complaints of pain are contemplated in his current 10 percent evaluation.  However, the Veteran is not competent to assess the limitation of range of motion of the spine in degrees, as necessary to evaluate the disability at issue.  

In conclusion, for all of the foregoing reasons, the Board finds the Veteran's disability picture with respect to his service-connected low back disability more nearly approximates the currently assigned 10 percent evaluation and that the preponderance of the evidence is against the Veteran's claim for evaluation in excess of 10 percent at this time.  Additionally, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  However, because the Veteran's lumbar spine symptomatology has not been shown to have other than remained constant (at a 10 percent level) throughout the rating period on appeal, a staged rating is not warranted.   Accordingly, the Veteran's claim for an increased evaluation for his service-connected must be denied. 

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of "exceptional or unusual" circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this case, consideration of an extraschedular rating has not been expressly raised.  Further, the record before the Board does not contain evidence of "exceptional or unusual" circumstances that would preclude the use of the regular rating schedule.  38 C.F.R. § 3.321 (2010).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, status post L4-5 laminectomy, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran contends that an evaluation in excess of 20 percent is warranted for his service-connected left leg radiculopathy.  The record reflects that the Veteran's left leg was examined by VA in September 2009.  However, the examination report from such examination showed that the examiner failed to specifically comment on the level of the Veteran's neurological symptomatology, including whether it is mild, moderate, moderately severe, or severe.  Such information is necessary in order to properly adjudicate the Veteran's claim for an increased evaluation for his service-connected left leg radiculopathy.  Additionally, there is no other evidence of record that is responsive to the Diagnostic Code criteria used to evaluate the Veteran's left lower extremity radiculopathy.  Therefore, the Board finds that the claim must be remanded in order to obtain a new VA examination to determine the current severity of such disability.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his left leg radiculopathy since September 2007.  After securing any necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, to include any VA treatment records, not already of record.

2.  The Veteran should be afforded a VA examination by the appropriate specialist (s) to determine the nature and extent of his service-connected left leg radiculopathy.  The examiner should identify and completely describe any left lower extremity impairment of motor function, trophic changes, sensory disturbances, loss of reflexes and pain or muscle atrophy, due to the service-connected radiculopathy.  If left lower extremity muscle atrophy is found, the examiner should indicate whether there is marked muscular atrophy.  The examiner should indicate whether there is complete or incomplete paralysis. If incomplete, indicate whether it is severe, moderate, or mild.  

All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Thereafter, the Veteran's left leg radiculopathy claim should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


